 In the Matter Of WENNONAH COTTON MILLS COMPANY, INC.andTEX-TILEWORKERS UNION OF AMERICA (CIO)Case No. 5-C-1809.-DecidedAugust 6, 1945DECISIONANDORDEROn March 22, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the respondenthad not engaged in unfair labor practices by discharging Jeremy Copeand recommended that the complaint be dismissed with respectthereto.Thereafter, exceptions to the Intermediate Report and sup-porting briefs were filed by the respondent, the Union, and counsel forthe Board.None of the parties requested oral argument before theBoard at Washington, D. C., and none was held.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs of all parties, and the entire recordin the case, and hereby adopts the findings, conclusions, and. recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Wennonah Cotton MillsCompany, Inc., Lexington, North Carolina, and its officers, agents,successors, and assigns, shall: ,1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assist TextileWorkers Union of America (CIO) or any other labor organization,63 N L. It. B., No. 21.143 144DECISIONS OF NATIONAL LABOR RELATIONS, BOARDto bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its plant at Lexington, North Carolina, copies of thenotice attached hereto, marked "Appendix A." Copies of said notice,to be furnished by the Regional Director of the Fifth Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the respondent has discriminatedagainst Jeremy Cope, within the meaning of Section 8 (3) of the Act.MR. GERARD D. REILLY took' no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Textile WorkersUnion of America (CIO), or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.All ouremployees are free to become or `remain members of this union,or any other labor organization.WENNONAH COTTON MILLS COMPANY, INC.,By --------------------------------------(Representative)(Title)Dated------------------------ WENNONAH COTTON MILLS COMPANY, INC.145This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Sidney J. Barban,for the Board.Mr. D. E. Hudgins,of Greensboro, N. C, and Mr.Don A. Walser,of Lexington,N. C., for the respondent.,3 t 1D. S. Upchurchandof Winston-Salem, N. C., for the Union.STATEMENT OF THE CASEUpon r charge filed by Textile Workers Union of America (CIO), hereincalled trUnion, the National Labor Relations Board, herein called the Board,by the 'Regional Director for the Fifth Region (Baltimore, Maryland) issuedits complaint dated December 12, 1944, against Wennonah Cotton Mills Com-pany, Inc, herein called the respondent, alleging that the respondent had engagedin and was enZlying in unfair labor practices, within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint together with noticeof hearing thereon were duly served upon the respondent and the Union.With respect to unfair labor practies, the complaint alleged in substance thatthe respondent: (1) on September 4, 1944, discharged Jeremy Cope-and there-after refused to reinstate him because of his membership in and activities onbehalf of.the Union ; (2) since August 1, 1944, to the date of the complaint, vilified,disparaged, and expressed disapproval of the Union and labor organizations;urged, persuaded, and warned its employees to refrain from assisting or becomingmembers of the Union or any other labor organization ; questioned its employeesregarding their union membership and activities; threatened them with re-prisals if they joined or assisted or refused to resign from the Union; propa-gandized against their aiding or becoming members of the Union; urged themto deal directly with itself ; forbade union discussion on company time or prop-erty ; forbade solicitations for the Union on company time or property anddiscriminatorily enforced such prohibition ; and offered special inducements toits employees provided they rejected the Union; and (3) by such acts interferedwith, restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7of the Act.The respondent thereafter, on December 21, 1944, filed its answer admittingcertain allegations of the complaint with respect to the nature of its businessand denying the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Lexington, North Carolina,'onDecember 28 and 29, 1944, before the undersigned, Joseph L. Hektoen, the TrialExaminer duly designated by the Chief Trial Examiner. The Board and therespondent were represented by counsel and the Union by representatives; allparticipated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues, wasafforded all parties.At the close of the hearing, counsel for the respondentmoved to dismiss the complaint;' ruling was reserved by the undersigned ; themotion is hereby denied.At the close of the hearing counsel for the respondent'The motion was first made at the close of the Board's case but counsel for the re-spondent then stated that he "would like to reserve argument on the motion until theclose of all the evidence " 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDand for the Board argued orally on the record before the undersigned; theywaived the filing of briefs.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Wennonah Cotton Mills Company, Inc., is a North Carolinacorporation engaged at Lexington, North Carolina, in spinning and weavingcotton and rayon.From January 1, 1944, to November 30, 1944, it purchasedcotton having a value of more than $300,000, 60 percent of which was shipr :dto it from points outside the State of North Carolina ; during the same perioditmanufactured finished products having a value of more than $630,000,'Ni) per-cent of which was shipped by it to points outside the State of North Carolina. Itemploys about 350 persons.The respondent admits that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliated with theCongress of Industrial Organizations. It admits to membership employees ofthe respondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of events1.The Union enters the millThe Union began its organizational efforts at the respondent's mill on August21, 1944.That day, and the next, a number of employees joined the Union, amongthem Jeremy Cope, whose discharge is hereinafter considered.Employee Raymond Koonts who joined the Union on August 22, testified with-out denial, and the undersigned finds, that General Manager and SuperintendentEarl Riddle the same day called him to his office during working hours and toldhim that he had heard that Koonts was "mixed up with this Union around here,"and that, although the respondent would not discriminate against any employeefor being a member of the Union, "Personally, I would not belong to this damnedUnion-I must call it a damned Union "Employee Giles Wilson testified without denial, and the undersigned finds,that on August 22, Riddle sent for him and asked him in the office whether hehad joined the Union.Wilson answered that he had.2.The CopedischargeCope was employed by the respondent as a loom fixer for 21/2 years prior to hisdischarge on September 4, 1944.His work was excellent and was never criticizedby the respondent.He joined the Union on August 21.Working at the mill gates before and afterwork he thereafter, beginning the same day, obtained the application for ineui-bership of some 40 to 50 employees.The evidence indicates, and the undersignedfinds, that his activities in doing so immediately came to the knowledge of therespondent's management. WENNONAH COTTON MILLS COMPANY, INC.147On August 22, Overseer G. C. Humphries asked Cope if he would be interestedin taking a job as second hand, a supervisory position. Cope answered that hewould think it over.The same night, Superintendent Riddle asked Cope aboutaccepting the job.He received the same answer.Riddle pointed out that ifCope accepted the position, lie would have to cease his union activitiesOn August 23, Cope informed Humphries that he had decided not to acceptthe supervisory job but would instead continue with the Union.According toCope's testimony, which the undersigned accepts, Humphries told him that hedid not think Cope was "supposed to sign anyone on the job." Cope answered,"I don't know about that. I can talk about anything I want to." Cope furthertestified, and the undersigned finds, that the union organizer (D S. Upchurch)had informed him that he could talk in the mill about anything he desired so longas his own job was not neglected.Employees Bertie Sechrest, Ed Bell, and Nina Conrad testified that during theperiod from August 21 to September 4, Cope solicited them for membership inthe Union while they were working in the mill. Cope denied having done so; whilehe admitted speaking to them about the Union during working hours, he couldnot remember (but did not deny) so speaking to Conrad while she was actuallyat work. The undersigned, from the weight of the evidence and all of the sur-rounding circumstances, is persuaded that Cope in fact solicited them for theUnion on working time. It is so found.Overseer Humphries testified that on August 24, he told Cope that the latterwas still soliciting on the job; that Cope denied doing so but promised to"cooperate "Cope denied having had this conversation with Humphries.Theundersigned credits Humphries' testimony and finds that the conversation tookplace substantially as he testified.On August 25, Humphries warned three other loom-fixers against excessivetalking and moving about in the mill.' On August 28, Overseer F N. Taylorcalled the loom-fixers on the second shift' together and, according to his testi-mony, asked them to desist from gathering in groups in the mill and to stay onthe job.Witnesses for the Board testified that he merely asked them to refrainfrom congregating in front of the mill to smoke. Taylor also testified, however,that he requested them to go to smoke not more than two at a time and to takeonly a reasonable time in doing soFrom the entire evidence, the undersigned ispersuaded and finds that Taylor spoke to the loom-fixers substantially as hetestified.On September 2, Cope had a conversation during working hours with JuliaMenius in the spinning-room where she was employed and the overseer of whichwas her husband. Cope testified that he left his place of work to visit thespinning-room in order to obtain a brace necessary to the performance of hisduties ; that as he was returning through the spinning-room after having doneso,Menius, who was standing in an alley and not working beckoned to him andwhen he went to her, asked, "That Union you are getting started around here ;Iwant to know something about it"; that he told her something of it and in-vited her to attend a union meeting scheduled for the next day for further in-formation concerning it; and that he did not ask her to join the Union.Meniustestified that she was actually working when Cope, with whom she was notacquainted, appeared at her machine, asked her if anyone had spoken to herrespecting the Union, and when she replied in the negative and stated that itwould do no good, told her she did not know what she was talking about, that2The respondent experienced decline in production antedatingthe advent of the Union.It persistedat the timein question.2Cope's shift.662514-46-vol. 63-11 148''DECISIONS OF_ NATIONAL LABOR RELATIONS BOARDthe Union would be of.benefit to the employees,and suggested that she attendthe union meeting to be held the following day.Employee Juanita Waller cor-roborated Cope's testimony that Menius was not working when he spoke to her.Employee Louise Pruitt testified,on, the contrary,that Menius was at work whenapproached by Cope and that Menius, immediately after he left, asked her whohe was, and told'her that-he had spoken to her of the Union.On September 4, employees Alice Cope4and Sechrest visited Riddle's office.Sechrest and Riddle testified,and the undersigned finds that Alice Cope pro-tested to Riddle that. Cope"worried" her about joining the Union at the millgate and told him that Cope had-spoken to Menius about joining the Union inthe plant 2 days before.Riddle replied that he had no jurisdiction over theactivities at the gate.-Riddle immediately thereafter sent for Menius and,took.her affidavit respect-ing the September 2 incident of her talk wit)i Cope in the spinning-room.`Hethereupon sent for-Cope, and in the presence of Humphries and Taylor,told himthat after having been specifically warned against soliciting during workinghours, Cope had nevertheless deliberately gone to another department of themill for that purpose, and,when'Cope'denied having done so, told him that hehad proof thereof.Cope thereupon admitted that he had visited the spinning-room but denied soliciting Menius.'Riddle'then discharged him.Riddle testi-fied that he did so on the basis of the Menius affidavit,Cope's disregard of re-peated warnings against persisting in his union activities on,the respondent'stime, and the necessity of mainfaiing order in the mill.The undersigned was impressed by Menius'demeanor on the stand and creditsher testimony respecting the September 2 incident.He therefore finds thatCope spoke and acted substantially as she testified.-It is thus clear that by his conversationwith'Menius, Cope again violated therespondent's orders against union solicitation on the'job.-3.The electionOn September 12, 1944, the Union filed with the Board a petition for investi-gation and certificatign of representatives.'The respondent and the Unionthereafter stipulated for a consent,election and it was scheduled for October 19,1944._.1On October 18, the day preceding the election, the respondent, by its super-visors, distributed the. following letter in the plant during working hours: -,To All Employees of Wennonah Cotton Mills:Ociron a 17, 1944. -If my physical condition' would permit, I would have made a speech to allemployees and said what I am saying in this letter.I am sending this letter to all who are working' for the Company becauseI think what I have to say is very-importa`nt to all of us, and I am puttingit in"writing so there will''be no mistake abdut what I shall say.The Textile Workers Union of America-C. I. O.-has requested ku-elec-tion of the Company's employees to determine whether the Union has thelegal right, under the National Labor Relations Act, to be theWe, andexclusive bargaining agent of all the Company's employees in all mattersconcerning wages, hours of employment and other conditions, of employment.' She was not, as far as is disclosed by the record, related to Jeremy Cope..it 15 in evidence and is `in substantial, accord-with Menius' testimony. ' It does notaffirmatively state that Cope requested her to join thoi Union.'6 Case No. 5-It--170.).-r.^ WENNONAH COTTON MILLS COMPANY, INC.149The National Labor Relations Act contains the followinglanguage :SEc. 7. Employees shall have the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activities,for the purpose of collective bargaining and other mutual aid orprotection.On behalf of the Company, I readily agreed that the election may be heldat the Mill, next Thursday, October 19, 1944, because I believe in the rightof everyone to vote on this important subject.My chief reason for writing you is that I think this is a most importantelection.Here are some of the reasons it is important, and I urge you to1.You will be voting on a change in the way 'we have always workedtogether.Many of us have been here for a long time. I personally startedto work for the mill many years ago, and during this long time we have hadhard and good times, ups and downs, but as a whole we have gotten alongtogether very well.Each of you has always been free to deal with theCompany as individuals and you have never been compelled to do anythingyou were not willing to do.Although there has been differences of opinionwe have managed to get along together and have maintained the mostfriendly relations at all times.Now if the Union wins this election, it willrepresent all of you, whether you belong to the Union or not, or whether youvote for it or not. It will have authority to speak for you, and to bind youfor the length of any contract made with the Company (usually not less thanone year at a time). If the Union wins the election, you cannot bargainfor yourselves any longer and the Company will not be permitted to settlegrievances and complaints with you as individuals, but all such matters willhave to be handled and settled with the Union.2.We have always tried to keep this Company in such'financial conditionthat it will be able to keep the mill equipped with modern machinery, beable to meet competition, and furnish jobs in hard times as wellas,goodtimes.You are all familiar with what the Company did to help you duringthe terrible depression in 1930 to 1933.At the present times the prices weare permitted to charge for our goods are fixed by the Government, and thewages we are permitted to pay are controlled by the -Government throughthe National War Labor Board.I understand that some people have the impression that if the Union wins,every worker will have to join the Union in order to keep his job here.Anysuch statement is untrue.The law does not compel a worker to join theUnion and this Company never has and never will do- so. - The Company'sposition regarding the open shop has heretofore been posted in theMill, andagainI repeat to you that this is an open shop in a true sense of the word.Members of a Labor Union and non-members of a Labor Union are employedwithout any discrimination whatsoever and so long as I am connected withthe management of this Company, the policy will continue.Now the question is whether, in the long run, you will be better off underthe policy of the Company with which you are familiar or under the leader-ship of the Union. In this connection, you should remember that the Unioncontracts are usually for a definite period, such as one year, and during thattime the Company's hands are tied by the terms of this contract. In otherwords, the Company will no longer be free to adjust wages and workingconditionswith you as individuals. In extreme cases this could work ahardship on the mill and the employees.All of these conditions and possi-bilities should be considered by you. 150DECISIONSOF NATIONALLABOR RELATIONS BOARD3.You have two choices.One choice consists of outside people who haveno connection with the plant and who work with a committee of the em-ployees-this is the Textile Workers Union of America.The second choiceis the management of your Company. To what kind of leadership are you.going to place your future with the Company? Is that leadership unselfishor is it not?Is it interested in you individually and your welfare, or is it seeking advan-tage for itself?On the basis of its past record, is it open and above-boardand dependable, or don't you know? You should ask yourself why it is thatall of a sudden total strangers have become so interested in your welfare.Just who are these strangers?Where have they come from? And whathave they done?What more can they do for you than you have already donefor yourself?Ask yourself whether or not those of us who'run this mill,who have provided'homes and help to'build schools and churches, who have'bought the cotton, who have installed this machinery and who have providedyou with these jobs and these wages are more sincerely interested in yourwelfare and will do more for you in the long run than people who have nofinancial stake in the success of this mill and who have never worked here.You might also ask yourself whether all these things the Company has donefor you have lften forced on it or have they been done voluntarily.Do youbelieve that your position can be improved'by choosing someone else for yourleadership?That is thedecisionyou are called upon to make.As stated before, I believe a secret election is the honest and fair way todeterminequestions of great importance like these you are voting onWhenit's all over we do not want any questions as to how all of us feel.It ,481tremendously importantthat every eligible voter shall vote because that}is the only way you can register your dishes in this matter. Furthermore,the outcome of the election will be determined bya majority of thosevoting.Therefore, if you do not vote, it will be the same asletting someone elsedecide thisquestionfor you.Let's make this election represent the choice ofeveryone. It takes only one vote more than half of all those voting to decide.I hope that every single employee will cast his vote.In conclusion, I want to assure every worker for this Company that Ihave no desire to persuadea single oneof you to vote other than as yourjudgment tells you is in your interest.My only purpose in writing yo pthis letteris to impressupon you the importance of your decision, the im-portance of voting, and to assure you that regardless of the outcome of theelection the management of this Company will continue to do its best, ingood times and in bad for the best interest of us all.Sincerely yours,(S)JOE V. MOFFITT,Secretary and Treasurer.The Union lost the election, and on October 2S, 1944, the Board dismissed itspetition.B. ConclusionsRiddle's statement to Koonts and his questioning of Wilson respecting thelatter's Union membership, particularly in the light of the unfair labor practicesas to Cope, as herein found, constituted interference.The respondent's simul-taneous offer of a supervisory position to Cope constituted, in the opinion of theundersigned, an attempt by it unlawfully to persuade him to cease his activitieson behalf of the UnionThe.fact that although Riddle and Humphries,.as theytestified, had theretofore discussed the creation of another such job on the secondshift, they had never mentioned Cope or any other individual in connection there- WENNONAH COTTON MILLS COMPANY, INC.151with, Riddle's antipathy to the union, and, the evidence as a whole, justify theseconclusions.There thus exists a persuasive background for a finding that the respondentdiscriminated against Cope, in violation of- the ActCope, however, by his per-sistent activities on the job in the face of the respondent's repeated warningsagainst them, vitiated it.The respondent was justified in requiring that unionactivities be confined to the employees' own time. It was also justified in takingdisciplinary measures against Cope for his continued disregard of its orders tothat effect.The undersigned finds that, although the matter is not free from doubt, therespondent has not discriminated in regard to the hire and tenure of Cope'semployment and will recommend that the complaint, insofar as it so alleges,be dismissed.The respondent contends that the letter is protected by the First Amendmentand that it had the right to induce its employees "to refrain from participationin or cooperation with any of the activities, collective or otherwise, of labororganizations or unions."Taken in the context of the interference found above, however, the letter,directed to the compulsory audience of the respondent's employees, formed partof a sustained campaign against their self-organization.Calling attention to the fact that they would be voting on a "change in theway we have always worked together", it emphasized that the employees have"always been free to deal with the Company as individuals" and that if theUnion won the election they would no longer be free to do so ; it pointed outthat the respondent had always adhered to an open shop policy and that suchpolicy would continue; that a year's contract with the Union might "work ahardship on the mill and the employees ;" and posed the choice between thepaternalism of the respondent' and the dubious character of the Union's repre-sentativeswho had gratuitously interested themselves in the employees andwho knew nothing of the respondent and had "no financial stake in the successof this mill."Upon the entire record, the undersigned concludes and finds that the respond-ent's course of conduct was intended to be, and was in fact, coercive.Beingpart of such coercive campaign, the letter was not privileged 8The undersigned finds that by its attempt unlawfully to persuade Cope tocease his union activities, the statement of Riddle to Koonts and his question-ing of Wilson, and by the distribution of its letter dated October 17, 1944,the respondent has interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the respondent set forth in Section III above, found to beunfair labor practices, occurring in connection with the operations of. the re-spondent set forth in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and the free flowof commerce.7It may be added that the mill is situated in the Company town owned by the respondent.8 See NL. R B. v. Trojan Powder Co.,135 F. (2d) 337 (C C. A 3), cert. den , 320U. S 768 and 813,N. L. R B v M E. Blatt Co ,143 F: (2d) 268 (C- C. A. 3), cert den.,323 U. S,. 774;Matter of Tomlinson of High, Point,Inc,58 N. L R B 982;Matterof E. J. Anderson,etc,58 N._L.R B. 1511 ;Matter of Kentucky Utilities Company,58 N. L.R. B 335;cf.N. L. R B. v American Tube BendingCo., 134 F.(2d) 993 (C. C.A. 2), cert den , 320 U. S. 768 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDY.Since it has been found that the respondent has engaged in and is engagingin certain unfair labor practices, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS of LAw1.TextileWorkers Union of America (CIO), is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices, within themeaning of Section 2 (6) and (7) of the Act.4.'The respondent has not discriminated in regard to the hire and tenure ofemployment of 3eremy Cope, within the meaning of Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Wennonah Cotton Mills Company,Inc, Lexington, North Carolina, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing its employees inthe, exercise of the right to self-organization, to form labor organizations, tojoin or assist Textile Workers Union of America (CIO) or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bangaining or other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Post at its plant at Lexington, North Carolina, copies of the notice attachedhereto,marked "Appendix A." Copies of said notice, to be furnished by theRegional Director of the Fifth Region, shall, after being duly signed by therespondent's representative, be posted by the respondent immediately upon re-ceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondent toinsure that said notices are not altered, defaced, or covered by any other material ;(b)Notify the Regional Director for the Fifth Region in writing within-ten(10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply therewith.It is further recommended that the complaint be dismissed insofar as it allegesthat the respondent has discriminated against Jeremy Cope, within the meaningof Section 8 (3) of the Act.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue'an order requiring the respondentto take the action aforesaid.. WENNONAH COTTON MILLS COMPANY, INC.153As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C., an origirial',and four copies of a statement, inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon together with the original and four copies of a brief in'support thereof.Immediately upon the filing of s{fch statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall serve acopy thereof upon each of the other parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire per-mission toargue orally before the Board request therefor must be made inwriting to the Board within ten (10) days from the date of the order transferringthe case to the Board.-JosEFL.HET{TOEN,Trial Examiner.Dated March 22, 1945.APPENDIX A -NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to'form labor organizations,to join or assist Textile Workers Union of America (CIO), or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual- aid or protection.All our employeesare free to become or remain members of this union,, or any other labororganization.WENNONAH COTTON MILLS COMPANY, INC.,By -----------------------------------------Dated ------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.